       Case 2:17-po-00272-CKD Document 8 Filed 09/09/20 Page 1 of 1

                                                                            FILED
                       UNITED STATES DISTRICT COURT                  September 09, 2020
                      EASTERN DISTRICT OF CALIFORNIA                 CLERK, US DSITRICT COURT
                                                                       EASTERN DISTRICT OF
                                                                            CALIFORNIA


UNITED STATES OF AMERICA,                      Case No. 2:17-po-272-CKD

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
AARON D. RUTLIDGE,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release AARON D. RUTLIDGE ,

Case No. 2:17-po-272-CKD Charge 41 CFR 102-74.390 , from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                                 Unsecured Appearance Bond $

                                 Appearance Bond with 10% Deposit

                                 Appearance Bond with Surety

                                 Corporate Surety Bail Bond

                             X   (Other): TIME SERVED.

      Issued at Sacramento, California on September 09, 2020 at __2:25 pm_____.

                                      By:   /s/ Carolyn K. Delaney

                                            Magistrate Judge Carolyn K. Delaney
